EXHIBIT 10.22




WEBSITE ASSET PURCHASE AND MANAGEMENT AGREEMENT




This Website Asset Purchase and Management Agreement (the “Agreement”) is made
effective on this July 1, 2014, by and between Thomas Dale Wakefield, Eagle
Empire LLC, of 317 Hunters Creek, Mesquite, TX 75150 (the “Seller”), and Bright
Mountain, LLC of 6400 Congress Avenue, Boca Raton, FL 33487 (the “Buyer”).




WEBSITE SALE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller’s rights, title
and interest in and to the Internet Domain Names, PopularMilitary.com and
MilitaryNewsNetwork.com and all of their respective contents (the “Websites”),
and any other rights associated with the Websites, including, without
limitation, any intellectual property rights, all related domains, logos,
customer lists, email lists, passwords, usernames, and trade names; and all the
three (3) related social media accounts of  the Website-brand published at
https://www.facebook.com/militarynetwork, www.twitter.com/popularmilitary and
https://www.youtube.com/user/MilitaryNewsNetwork at closing.




PAYMENT TERMS




In consideration for the sale of the Websites the Buyer agrees to pay the Seller
the amount of One Hundred Thousand Dollars (US $100,000.00) at the July 1, 2014
closing.  Buyer shall deliver payment to Seller via wire transfer.




SELLER’S OBLIGATIONS




Seller agrees to advise and train the buyer on anything related to the websites,
PopularMilitary.com and MilitaryNewsNetwork.com, for up to 2 hours a week during
the months of July and August 2014 at a mutually acceptable time.




REPRESENTATIONS AND WARRANTIES BY THE SELLER




a) The Seller has all necessary right, power and authorization to sign and
perform all the obligations under this Agreement.




b) The Seller has the exclusive ownership of the Website and there are no
current disputes or threat of disputes with any third party over the proprietary
rights to the Websites or any of the website’s content.




--------------------------------------------------------------------------------




c) The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




INDEMNITY




The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities which may arise with respect to the Websites or its use,
operation or content until 60 days after closing.




ADDITIONAL DOCUMENTS




Seller agrees to cooperate with Purchaser and take any and all actions necessary
to transfer and perfect the ownership of the Website Registration and Hosting
from Seller to Buyer, including providing all necessary passwords and usernames
on the closing date and thereafter.




REVENUE HISTORY




The approximate total revenue for 2013 was $5,953.00.




NON COMPETE




Seller agrees not to compete with Bright Mountain, LLC with any website similar
to PopularMilitary.com and MilitaryNewsNetwork.com.




NOTICE




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by mail, e-mail, postage prepaid, addressed to the
appropriate party at the address shown for that party at the beginning of this
Agreement.




ENTIRE AGREEMENT AND MODIFICATION




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.







--------------------------------------------------------------------------------

INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.




GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.







Signed this 1st day of July, 2014.







Seller:

Thomas D. Wakefield, Eagle Empire, LLC

 

 

 

 

By:

/s/ Thomas D. Wakefield

 

 

 

 

Buyer:

Bright Mountain, LLC

 

 

 

 

By:

/s/ W. Kip Speyer

 






